     Case 2:21-cv-00192-KJD-NJK Document 19
                                         17 Filed 03/19/21
                                                  03/18/21 Page 1 of 4




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Lindsay D. Robbins, Esq.
 3   Nevada Bar No. 13474
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 6   Attorneys for Plaintiff, Deutsche Bank National Trust Company, as trustee for DSLA Mortgage
 7   Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-AR2

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10   DEUTSCHE BANK NATIONAL TRUST                     Case No.: 2:21-cv-00192-KJD-NJK
     COMPANY AS TRUSTEE FOR DSLA
11   MORTGAGE LOAN TRUST MORTGAGE
     LOAN PASS-THROUGH CERTIFICATES,                  PROPOSED JOINT DISCOVERY PLAN
12   SERIES 2006-AR2,                                 AND SCHEDULING ORDER
13
                          Plaintiff,
14           vs.

15   FIDELITY NATIONAL TITLE GROUP,
     INC.; COMMONWEALTH LAND TITLE
16
     INSURANCE COMPANY; DOE
17   INDIVIDUALS I through X; and ROE
     CORPORATIONS XI through XX, inclusive,
18
                         Defendants.
19
20           Plaintiff, Deutsche Bank National Trust Company, as trustee for DSLA Mortgage Loan
21   Trust Mortgage Loan Pass-Through Certificates, Series 2006-AR2 (“Plaintiff”), Specially-
22   Appearing Defendant Fidelity National Title Group, Inc. and Defendant Commonwealth Land
23   Title Insurance Company (“Defendants”, collectively, the “Parties”), by and through their
24   counsel of record, hereby submit their proposed Joint Discovery Plan and Scheduling Order
25   pursuant to Fed. R. Civ. P. 26(f) and LR 26-1(a-b).
26      I.         INFORMATION PURSUANT TO FRCP 26(f).
27      1. Meeting. Pursuant to Fed. R. Civ. P. 26(f) and LR 26-1(a), a meeting was held on
28   March 4, 2021, and was attended by Lindsay D. Robbins, Esq. of Wright, Finlay & Zak, LLP,



                                                Page 1 of 4
     Case 2:21-cv-00192-KJD-NJK Document 19
                                         17 Filed 03/19/21
                                                  03/18/21 Page 2 of 4




 1   Counsel for Plaintiff, and Sophia S. Lau, Esq., of Early, Sullivan, Wright, Gizer & McRae,
 2   LLP, Counsel for Defendants.1
 3       II.         INFORMATION PURSUANT TO LR 26-1(B).
 4       1. Discovery Plan. The Parties proposed to the Court the following discovery plan:
 5             (a)     Subject of Discovery. Discovery will be needed on the following subjects: All
 6   claims set forth in the Complaint, as well as the defenses relevant to the action.
 7             (b)     Discovery Cut-Off Dates.      Discovery will take 180 days, measured from
 8   February 3, 2021, the date Defendants filed their Petition for Removal [ECF No. 1]. The
 9   discovery cut-off date, therefore, will be August 2, 2021.
10             (c)     Fed. R. Civ. P. 26(a)(2) Disclosures (Experts).      Disclosure of experts shall
11   proceed according to Fed. R. Civ. P. 26(a)(2):
12                     (1)    The disclosure of experts and expert reports shall occur on June 3, 2021,
13   which is sixty (60) days before the discovery cut-off date;
14                     and
15                     (2)    The disclosure of rebuttal experts and their reports shall occur on July 2,
16   2021, which is thirty-one (31) days before the discovery cut-off date.
17       2. Other items.
18             (a)     Initial Disclosures. The Parties will exchange initial disclosures by April 2,
19   2021. The Parties will continue to supplement their disclosures in accordance with the Federal
20   Rules of Civil Procedure.
21             (b)     Amending the Pleadings and Adding Parties. The Parties have until May 4,
22   2021, to file any motion to amend the pleadings or to add parties, which is ninety (90) days
23   before the discovery cut-off date pursuant to LR 26-1(b)(2).
24             (c)     Dispositive Motions. The Parties shall have until September 1, 2021, to file
25   dispositive motions. This is thirty (30) days after the discovery cut-off date pursuant to LR 26-
26   1(b)(4).
27   1
        Defendants submit this proposed joint discovery plan without waiver of their right to seek a
28   stay. Defendants intend to seek a stay of the action pending the appeal of several matters before
     the Ninth Circuit involving similar legal issues if Plaintiff does not stipulate to a stay.


                                                   Page 2 of 4
     Case 2:21-cv-00192-KJD-NJK Document 19
                                         17 Filed 03/19/21
                                                  03/18/21 Page 3 of 4




 1           (d)     Settlement. All Parties will continue to discuss possible resolution to this matter.
 2           (e)     Pretrial Order. The pretrial order shall be filed by October 1, 2021, which is not
 3   more than thirty (30) days after the date set for filing dispositive motions in the case. This
     This deadline is suspended if the dispositive motions are timely filed until
 4   deadline is suspended
     30 days after decision onifthe
                                  the  dispositive
                                    dispositive    motions
                                                motions       are timely
                                                        or further        filed. The disclosures required by
                                                                   Court order.
 5   Fed. R. Civ. P. 26(a)(3) shall be made in the joint pretrial order.
 6           (f)     Court Conference. The Parties are not requesting a conference with the Court
 7   before entry of the scheduling order.
 8           (g)     Later Appearing Parties. A copy of this discovery plan and scheduling order
 9   shall be served on any person served after it is entered, or, if an additional defendant should
10   appear, within five (5) days of their first appearance. This discovery plan and scheduling order
11   shall apply to such later-appearing parties, unless the Court, on motion and for good cause
12   shown orders otherwise.                                                                         26-3
13           (h)     Extension or Modification of the Discovery Plan and Scheduling Order. LR 26-
14   4 governs modifications or extensions of this discovery plan and scheduling order.                Any
15   stipulation or motion must be made no later than twenty-one (21) days before the subject
16   deadline, and must fully comply with LR 26-4. 26-3
17            (i)    Estimate of Time Required for Trial. The Parties estimate that a trial will take
18   10-15 days.
19           (j)     Alternative Dispute Resolution: The Parties hereby certify pursuant to LR 26-
20   1(b)(7) they met and conferred about the possibility of using alternative dispute-resolution
21   processes including mediation, arbitration, and if applicable, early neutral evaluation
22   (collectively, ADR). The Parties determined ADR is not a viable option at this time.
23           (k)     Alternative Forms of Case Disposition: The Parties hereby certify pursuant to LR
24   26-1(b)(8) they considered consent to trial by a magistrate judge and/or use of the short trial
25   program. The Parties do not consent to either at this time.
26           (l)     Electronic Evidence: The Parties have discussed the production of electronic data
27   and will stipulate to a protocol for handling electronically stored data if necessary.
28



                                                      Page 3 of 4
     Case 2:21-cv-00192-KJD-NJK Document 19
                                         17 Filed 03/19/21
                                                  03/18/21 Page 4 of 4




 1          (m)       Time to Notice Depositions Pursuant to Fed. R. Civ. P. 30(b)(6): The Parties
 2   agree to provide at least fourteen (14) days notice prior to taking a deposition pursuant to Fed.
 3   R. Civ. P. 30(b)(6), unless otherwise agreed.
 4          (n)       Issues about claims of privilege or protection of trial preparation materials:
 5                (i) Any or all Parties, may require a protective order in order to protect the disclosure
 6   of certain confidential business information. In the event such a protective order becomes
 7   necessary the Parties will submit a stipulated protective order to the parties for agreement, or if
 8   necessary, may file a motion for protective order.
 9                (ii) Claw-back of Inadvertent Disclosure of Privileged Materials: The Parties agree
10   that the procedures set forth in Fed. R. Civ. P. 26(b)(5) shall apply.
11    DATED this 18th day of March, 2021.                 DATED this 18th day of March, 2021.
12
      WRIGHT, FINLAY & ZAK, LLP                           EARLY SULLIVAN WRIGHT GIZER &
13                                                        McRAE LLP
14    /s/ Lindsay D. Robbins                              /s/ Sophia S. Lau
15    Lindsay D. Robbins, Esq.                            Scott E. Gizer, Esq.
      Nevada Bar No. 13474                                Nevada Bar No. 12216
16    7785 W. Sahara Ave., Suite 200                      Sophia S. Lau, Esq.,
      Las Vegas, NV 89117                                 Nevada Bar No. 13365
17
      Attorneys for Plaintiff, Deutsche Bank              8716 Spanish Ridge Avenue, Suite 105
18    National Trust Company, as trustee for DSLA         Las Vegas, Nevada 89148
      Mortgage Loan Trust Mortgage Loan Pass-             Attorneys for Defendants, Fidelity National
19    Through Certificates, Series 2006-AR2               Title Group, Inc. and Commonwealth Land
                                                          Title Insurance Company
20
21
     IT IS SO ORDERED.
22
            Dated this _____
                       19th day of March, 2021.
23
24                                                   ________________________________________
                                                     UNITED
                                                     UNITED STATES
                                                             STATES DISTRICT  COURT
                                                                     MAGISTRATE       JUDGE
                                                                                  JUDGE
25
26
27
28



                                                    Page 4 of 4
